Citation Nr: 1418502	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty from December 1992 to January 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a March 12, 2014 statement the Veteran raised a claim of entitlement to service connection for hypertension.  As this matter has not been adjudicated by the RO in the first instance, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is not represented.  His claims file shows that since the issuance of the August 2013 supplement statement of the case (SSOC), additional evidence in the form of lay statements and a May 2013 private medical record showing x-ray findings of mild degenerative joint disease of the knees has been submitted.  In addition, in an August 2013 statement the Veteran noted, "New evidence was presented to you-for this issue-on July 12, 2013-VA form 21-4142, with medical records attached, that you once again, failed to take notice of, or include, in your Supplemental Statement Of The Case."  Notably, on review of the record, the only medical record associated with the claims file is the aforementioned x-ray findings report.  A VA Form 21-4142 bearing a July 12, 2013 date is not found in the record (including in Virtual VA and VBMS).  On remand the RO should request that this evidence be resubmitted.  Also, recent communications with the Veteran in March 2014 (via telephone) the RO noted that the Veteran stated that his rating decision did not consider his private medical records.  

The Board acknowledges that the Veteran submitted additional evidence subsequent to the submission of his substantive appeal that was filed February 19, 2013.  This is relevant because there has been a change of policy for substantive appeals filed on or after February 2, 2013.  For all such recent appeals, the provisions of § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165, amended 38 U.S.C.A. § 7105 allow for the automatic waiver of initial review by the AOJ unless the claimant or claimant's representative expressly requests in writing that such review be undertaken.  As the Veteran, in his August 2013 statement and March 2014 communication to the RO, appears to want the RO to consider the additional evidence, an automatic waiver of AOJ review of the evidence is not applicable.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to resubmit the medical records and the July 12, 2013 VA Form 4142, he mentioned in his August 2013 statement.

2.  Then, the RO should review the expanded record (including the Veteran's lay statements and May 2013 x-rays of the knees received since the August 2013 SSOC).  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then readjudicate the issues on appeal, and issue an appropriate SSOC, and give the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



